DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112 (b) for being indefinite. The claim recites “a spacing” at line 5 of the claim, and “a spacing” at line 7 of the claim. Line 8 of the claim refers to “the spacing to maintain” and it is not clear if this is referring to the first or second recitation of a spacing.
Claims 2-5 depend on claim 1 and do not overcome the rejection of claim 1, from which they depend, and therefore are also rejected under 35 U.S.C. 112 (b) for being indefinite. 

Response to Arguments
Remarks regarding claim 13 rejection under 35 U.S.C. 112 (a) have been considered  and are persuasive. The drawings are considered showing a spaced apart configuration at figures 3, 4A-B items 130, 132.
The remarks regarding the 35 U.S.C. 102 (a)(1) rejection of claims 1, 6, 13,  and have been considered and are considered persuasive. Dewenter (U.S. Patent 3,064,949) is not considered reading on the bearing housing and gasket configuration as claimed in claims 1, 6, and 13.  
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The prior art does not teach or suggest a blender assembly with the jar having an interior edge, two opposing surfaces with the bearing housing, nut coupled with the bearing housing, and gasket assembly as claimed in independent claim 1. 
Claims 6-20 are allowed. The prior art does not teach or fairly suggest a blender assembly with the bearing housing and gasket configuration as claimed in claims 6 and 13. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHU BHATIA/Primary Examiner, Art Unit 1774